DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0088712 A1), hereinafter referred to as Kim, in view of Lee et al. (US 2020/0364431 A1), hereinafter referred to as Lee, and Bok et al. (US 2021/0200366 A1), hereinafter referred to as Bok.
Regarding claim 1, Kim teaches A touch display device, i.e. display device DD of fig. 1, comprising (see para. 67 disclose the touch sensor TPS may obtain information concerning the position of the touch inputted from the outside, or see para. 51 disclose as illustrated in fig. 1, the display device DD includes a plurality of areas 
a display unit, i.e. display module DM of fig. 2A and/or display panel DP of fig. 2A, comprising a plurality of pixels, i.e. pixels, disposed in an active area, i.e. display area DA of fig. 1, each pixel having an emissive area and a non-emissive area (see para. 58 disclose the display module DM may include a display panel DP, where the display panel DP may include a display area DA and a non-display area NDA, or see para. 59 disclose the display panel DP may include a lower substrate 210 and an upper substrate 220, where the lower substrate 210 may include a plurality of pixels positioned in the display area DA, or see para. 60 disclose the pixels may be arranged in a matrix form, where each of the pixels may be connected to a corresponding one of the gate lines and a corresponding one of the data lines, and the pixels may receive electrical signals from corresponding gate lines and corresponding data lines to generate an image, or see display panel DP, in combination with display area DA of fig. 1, reasonably illustrate what one of ordinary skill in the art at the time the invention 
an encapsulation unit, i.e. upper substrate 220 of fig. 3, disposed on the display unit, i.e. display module DM of fig. 2A and/or display panel DP of fig. 2A (see upper substrate 220 of fig. 3 reasonably illustrate what one of ordinary skill in the art at the time the invention was filed to be identical or reasonably equivalent to an encapsulation unit disposed on the display unit, as claimed), the encapsulation unit, i.e. upper substrate 220 of fig. 3, being configured to seal the plurality of pixels, i.e. pixels (see upper substrate 220 of fig. 3 reasonably illustrate what one of ordinary skill in the art at the time the invention was filed to be identical or reasonably equivalent to the encapsulation unit being configured to seal the plurality of pixels, as claimed); and 
a touch-fingerprint fusion sensor unit, i.e. touch sensor layer TS of fig. 2A/3 and/or fingerprint sensor FPS of fig. 2B/3, having a touch sensor function and a fingerprint sensor function in the active area, i.e. first active area AA1 of fig. 2A and/or second active area AA2 of fig. 2B, on the encapsulation unit, i.e. upper substrate 220 of fig. 3 (see para. 65 disclose the touch layer TS may be disposed on the display panel DP, where a first active area AA1 capable of sensing an external touch may be defined in the touch layer TS, or see para. 67 disclose the touch sensor TPS may sense an external input in a capacitive manner, or see para. 76 disclose the fingerprint sensor FPS can sense a touch provided from the outside in the second active area AA2, and the second non-active area does not sense the touch, or see para. 77 disclose The fingerprint 
the touch-fingerprint fusion sensor unit comprises: 
a plurality of first fingerprint sensor electrodes, i.e. fingerprint sensor FPS of fig. 2B/3 and/or RX electrode FRX of fig. 3, disposed in a fingerprint sensor area, i.e. second active area AA2 of fig. 2B, on the encapsulation unit, i.e. upper substrate 220 of fig. 3 (see para. 89 disclose the RX electrode FRX of the fingerprint sensor FPS may be provided in plural, where the RX electrodes FRX of the fingerprint sensor FPS may be arranged at equal distances in one direction, or see para. 78 disclose the fingerprint sensor FPS may be provided in plural, where the plural fingerprint sensors FPS may be spaced apart from each other, and the fingerprint sensor FPS may have a rectangular bar shape when viewed in a plan view, as illustrated in FIG. 2B, or see para. 81 disclose the fingerprint sensor driving unit FDR may be electrically connected to the fingerprint sensor FPS through a sensing interconnection line SL, where 
a plurality of second fingerprint sensor electrodes, i.e. fingerprint sensor FPS of fig. 2B/3 and/or TX electrode FTX of fig. 3, disposed in the fingerprint sensor area, i.e. first active area AA1 of fig. 2A and/or second active area AA2 of fig. 2B, on the first touch insulating layer (see para. 90 disclose the TX electrode FTX of the fingerprint sensor FPS may be provided in plural, where the TX electrodes FTX of the fingerprint sensor FPS may be arranged at equal distances in a direction perpendicular to the arrangement direction of the RX electrodes FRX of the fingerprint 
34Attorney Docket No. 6655-0753PUS1


a plurality of first and second touch electrodes, and wherein 
the plurality of first fingerprint sensor electrodes, the plurality of second fingerprint sensor electrodes, and the plurality of first and second touch electrodes overlap the non-emissive area. However, Kim is silent to explicitly teach a first touch insulating layer disposed on the plurality of first fingerprint sensor electrodes; a second touch insulating layer disposed on the plurality of second plurality of first and second touch electrodes disposed on the second touch insulating layer.
In a related art of fingerprint sensor, Lee teaches a first touch insulating layer, i.e. first insulation layer 14a of fig. 3, disposed on the plurality of first fingerprint sensor electrodes, i.e. first electrode 11 of fig. 3 (see para. 85 disclose referring to fig. 3, the fingerprint sensor 10 according to some example embodiments includes the first electrode 11, the second electrode 12, the light absorption layer 13 between the first electrode 11 and the second electrode 12, and an insulation layer 14 between the first electrode 11 and the light absorption layer 13 and between the second electrode 12 and the light absorption layer 13, like some example embodiments, where the insulation layer 14 includes a first insulation layer 14a and a second insulation layer 14b, or see first insulation layer 14a of fig. 3 combined with first electrode 11 of fig. 3 both respectively, reasonably illustrate what one of ordinary skill in the art at the time the invention was filed to be identical or reasonably equivalent to a first touch insulating layer disposed on the plurality of first fingerprint sensor electrodes, as claimed); a second touch insulating layer, i.e. second insulation layer 14a of fig. 3, disposed on the plurality of second fingerprint sensor electrodes, i.e. second electrode 12 of fig. 3  (see para. 85 disclose referring to fig. 3, the fingerprint sensor 10 according to some example embodiments includes the first electrode 11, the second electrode 12, the light absorption layer 13 between the first electrode 11 and the second electrode 12, and an insulation layer 14 between the first electrode 11 and the light absorption layer 13 and between the second electrode 12 and the light absorption layer 13, like some example embodiments, where the insulation layer 14 includes a first insulation layer 14a 
In a related art of a display device, Bok teaches a plurality of first and second touch electrodes disposed on the second touch insulating layer (see para. 94 disclose , or see para. 1147 disclose , or see para. 1150 disclose , or see para. 1153-1155 disclose ).
Kim teaches all of the claimed limitations except a first touch insulating layer disposed on the plurality of first fingerprint sensor electrodes; a second touch insulating layer disposed on the plurality of second fingerprint sensor electrodes; and a plurality of first and second touch electrodes disposed on the second touch insulating layer. Lee teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a first touch insulating layer disposed on the plurality of first fingerprint sensor electrodes; a second touch insulating layer disposed on the plurality of second fingerprint sensor electrodes. Bok teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a plurality of first and second touch electrodes disposed on the second touch insulating layer.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of fingerprint sensor arrangement in order to detect fingerprints, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of 
In addition, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made/filed to have a plurality of first and second touch electrodes disposed on the second touch insulating layer, since it has been held that rearranging involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Kim, in view of Lee and Bok, teach The touch display device according to claim 1, wherein Kim teaches the fingerprint sensor area in which the plurality of first fingerprint sensor electrodes and the plurality of second fingerprint sensor electrodes intersect has a size greater than a size of an area in which one of the plurality of first and second touch electrodes is disposed (see fig. 2C).

Allowable Subject Matter
Claim(s) 2-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  											Regarding claim 2, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘’ in combination with the remaining claimed limitations. As such, dependent claim 2 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 3, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘’ in combination with the remaining claimed limitations. As such, dependent claim 3 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 4-7 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 2019/0042021 A1) discloses a transparent fingerprint recognition sensor and a touch screen device including the transparent fingerprint recognition sensor, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693